Cuff, J.
This motion by plaintiff to further modify the final decree, due to changed conditions, by increasing the amount of alimony, referred by Mr. Justice Hallinan, is granted and amount is fixed at $24.01, being one half of defendant’s net income. I do not find that defendant can pay more, although it appears that plaintiff, in her condition, could use a larger allowance.
Deference by defendant to the earnings of children must be disregarded. It is the husband’s, not the children’s, duty to support plaintiff. Amounts paid toward a municipal pension fund are proper for a husband to include in a statement as a deduction showing his net income. Public policy dictates that employees join pension fund organizations. The law, in some instances, requires it. Order on notice.